               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    AMERICAN BUILDERS                                      No. 4:19-CV-01497
    INSURANCE COMPANY,
                                                           (Judge Brann)
               Plaintiff,

        v.

    KEYSTONE INSURERS GROUP,
    INC., and EBENSBURG
    INSURANCE AGENCY,

               Defendants.

                              MEMORANDUM OPINION

                                     FEBRUARY 6, 2020

       Plaintiff American Builders Insurance Co. (ABIC) brings claims arising out

of a workers’ compensation insurance contract. On October 28, 2019, Defendant

Ebensburg Insurance Agency moved to dismiss the complaint.1 For the reasons set

forth below, that motion is denied.




1
 Def. Ebensburg Ins. Agency’s Mot. to Dismiss Pl.’s Compl. pursuant to Fed. R. Civ. P. 12(b)(6),
ECF No. 9.
I.        BACKGROUND2

          I begin by providing a brief introduction to the players in this dispute. ABIC

sells workers’ compensation insurance policies.3 Keystone Insurers Group, Inc. is a

partnership of approximately three hundred insurance agencies that provides

resources and training to its members.4 ABIC had a longstanding agency agreement

with Keystone that granted Keystone the authority to solicit, receive, and accept

proposals for insurance contracts.5 Ebensburg Insurance Agency obtains insurance

policies for businesses and individuals.6 Custom Installations was a roofing

business.7

          In or about June 2015, Custom Installations retained Ebensburg to procure a

workers’ compensation policy.8 As part of this process, Ebensburg completed

applications on behalf of Custom Installations.9




2
  The facts in this section are drawn from ABIC’s complaint and its attached exhibits. See Sherman
v. John Brown Ins. Agency Inc., 38 F. Supp. 3d 658, 662–63 (W.D. Pa. 2014). As is appropriate
on a motion to dismiss, I accept all factual allegations as true and construe the complaint in the
light most favorable to the plaintiff. Id.
3
    Compl. ¶ 2, ECF No. 1.
4
    Id. at ¶ 10.
5
    Id. at ¶ 11.
6
    Id. at ¶ 15.
7
    Id. at ¶ 17.
8
    Id. at ¶ 19.
9
    Id. at ¶ 20.
                                              -2-
           Generally, ABIC does not issue workers’ compensation policies to companies

that perform work higher than fifteen feet above the ground.10 On the application

Ebensburg submitted to ABIC, Ebensburg indicated that Custom Installations did

not perform work above fifteen feet.11 On July 20, 2015, after receipt of this

application, ABIC issued a workers’ compensation policy to Custom Installations.12

           On September 8, 2015, a Custom Installations employee suffered serious

injuries when he fell from a worksite roof.13 The employee fell from approximately

twenty-five feet above the ground.14 After receiving medical treatment, the

employee made a claim for workers’ compensation benefits to ABIC.15 To date,

ABIC has paid over $1 million to the employee as a result of his injuries.16

           On November 16, 2015, ABIC filed suit against Custom Installations in the

United States District Court for the Western District of Pennsylvania.17 ABIC

sought, among other claims, to rescind Custom Installations’ workers’ compensation

policy on the basis of alleged misrepresentations made in Custom Installations’




10
     Id. at ¶ 37.
11
     Id. at ¶ 26.
12
     Id. at ¶ 39.
13
     Id. at ¶ 51.
14
     Id.
15
     Id. at ¶ 52.
16
     Id. at ¶ 53.
17
  Am. Builders Ins. Co. v. Custom Installations Contr. Servs., Civ. A. No. 3:15-295, 2019 U.S.
Dist. LEXIS 125373, at *9 (W.D. Pa. July 29, 2019).
                                            -3-
insurance application.18 On August 18, 2017, the Western District of Pennsylvania

dismissed ABIC’s rescission claim for lack of jurisdiction.19 ABIC appealed this

dismissal to the United States Court of Appeals for the Third Circuit, and on July 9,

2018, the Court of Appeals dismissed ABIC’s appeal.20

          On August 28, 2019, ABIC filed the instant complaint against Keystone

Insurers Group, Inc. and Ebensburg.21 ABIC alleges that Defendants negligently or

intentionally misrepresented the nature of Custom Installations’ business in its

application for the workers’ compensation policy.22 On October 28, 2019, Ebensburg

moved to dismiss the claims against it under Federal Rule of Civil Procedure

12(b)(6).23

II.       LEGAL STANDARD

          The Third Circuit in Thompson v. Real Estate Mortgage Network24 concisely

stated the standard that a district court should apply in deciding a Rule 12(b)(6)

motion to dismiss for failure to state a claim on which relief may be granted:

          Under the “notice pleading” standard embodied in Rule 8 of the Federal
          Rules of Civil Procedure, a plaintiff must come forward with “a short
          and plain statement of the claim showing that the pleader is entitled to
          relief.” As explicated in Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct.
18
     See id.
19
     Id. at *12.
20
     Id. at *13.
21
     Compl., ECF No. 1.
22
     Id. at ¶¶ 73–91.
23
     Mot. to Dismiss, ECF No. 9.
24
     748 F.3d 142 (3d Cir. 2014).
                                            -4-
          1937, 173 L.Ed.2d 868 (2009), a claimant must state a “plausible” claim
          for relief, and “[a] claim has facial plausibility when the pleaded factual
          content allows the court to draw the reasonable inference that the
          defendant is liable for the misconduct alleged.” Although “[f]actual
          allegations must be enough to raise a right to relief above the
          speculative level,” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555,
          127 S.Ct. 1955, 167 L.Ed.2d 929 (2007), a plaintiff “need only put forth
          allegations that raise a reasonable expectation that discovery will reveal
          evidence of the necessary element.” [Fowler v. UPMC Shadyside, 578
          F.3d 203, 213 (3d Cir. 2009) (quotation marks and citations omitted)];
          see also Covington v. Int’l Ass’n of Approved Basketball Officials, 710
          F.3d 114, 117–18 (3d Cir. 2013).25

Further, a court ruling on a 12(b)(6) motion must “accept all factual allegations as

true, construe the complaint in the light most favorable to the plaintiff, and determine

whether, under any reasonable reading of the complaint, the plaintiff may be entitled

to relief.”26

III.      DISCUSSION

          Ebensburg moves to dismiss ABIC’s claims against it under Rule 12(b)(6)

on four grounds. I address each ground in turn.

          A.       Duty

          Liability for professional negligence and negligent misrepresentation both

require the defendant to have had a duty toward the plaintiff. Relying on an

unpublished decision of the United States District Court for the Eastern District of

Pennsylvania, Ebensburg argues that insurance agents do not have a duty to avoid



25
     Id. at 147.
26
     Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008).
                                                  -5-
misrepresentations in insurance applications when the statements in the applications

have been endorsed by the insured. I disagree with that reading of the case law.

           Northwestern Mutual Life Insurance Company v. Babayan27 arose from a

disability-income insurance policy.28 Kathleen Babayan retained an insurance agent,

Thomas Gallina, to help her obtain insurance.29 Gallina helped Babayan to fill out

applications.30 Babayan then signed the application without reading it, which

included the following language.:

           The Insured consents to this application and declares that the answers
           and statements made on this application are correctly recorded,
           complete and true to the best of the Insured’s knowledge and belief.
           Answers and statements brought to the attention of the agent, medical
           examiner, or paramedical examiner are not considered information
           brought to the attention of the Company unless stated in the application.
           Statements in this application are representations and not warranties.31

Babayan’s application was successful, and she obtained a policy from Northwestern

Mutual.

           When Babayan later claimed benefits under the policy, it was revealed that

there were inaccuracies in her application.32 Northwestern Mutual denied coverage




27
  Civ. A. No. 03-717, No. 03-1622 (consolidated), 2004 U.S. Dist. LEXIS 17155 (E.D. Pa. Aug.
25, 2004).
28
     Id. at *5.
29
     Id.
30
     Id. at *5–9.
31
     Id. at *9.
32
     Id. at *16.
                                             -6-
and filed suit to rescind the policy.33 Babayan countersued Northwestern Mutual and

added claims for negligence and breach of fiduciary duty against Gallina.34

           The court granted summary judgment to Gallina on the negligence claim,

finding that Babayan had failed to produce evidence of a standard of care that Gallina

owed to Babayan.35 The only evidence Babayan presented regarding Gallina’s duty

was her own deposition testimony stating that Gallina had failed to record her

answers properly and had advised her not to disclose necessary information.36 The

court expressed concern that permitting a case on these facts to survive summary

judgment would create a risk of immunizing an insured from consequences for her

own misstatements because she could rely on her own self-serving testimony.37

           These concerns do not apply to ABIC’s case. Northwestern Mutual assessed

whether an insurance agent had a duty to the insured. There, the court was concerned

about the risk of an insured lying on an application to obtain insurance, covering it

up in his deposition, and then using that testimony to leverage a favorable settlement

before trial.38 But ABIC is not the insured—it’s the insurer. Unlike Babayan, ABIC




33
     Id.
34
     Id. at *3.
35
     Id. at *62.
36
     Id.
37
     Id. at *57.
38
     See id.
                                          -7-
is not suing to recover for harm caused by its own misstatements. The situation

posited by the Northwestern Mutual court is wholly inapplicable to this case.

          Even for the situation it addresses, Northwestern Mutual’s holding is not as

broad as Ebensburg describes. The case does not stand for the proposition that an

insurance agent cannot have a duty toward an insured who signs a disclaimer as a

matter of a law. Rather, it states only that Babayan failed to produce sufficient

evidence of Gallina’s duty in that case.39

          Therefore, I find that Northwestern Mutual does not exempt Ebensburg from

a duty of care and that ABIC has adequately pleaded the existence of Ebensburg’s

duty.

          B.     Justifiable Reliance

          Next, Ebensburg argues that ABIC cannot establish justifiable reliance on the

height of the roofing work conducted by Custom Installations because ABIC

purportedly conducted a worksite inspection. In support of this argument, Ebensburg

attaches exhibits to its motion to dismiss.

          In general, a district court ruling on a motion to dismiss may not consider

matters extraneous to the pleadings.40 An exception to this general principle is that

the court may consider documents “integral to or explicitly relied upon in the



39
  See id. at *62 (“Babayan has not produced any evidence that establishes the duty of care that
Gallina, as an insurance agent, owed, let alone the breach of such a duty.”).
40
     In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997).
                                                 -8-
complaint” without converting the motion to one for summary judgment.41 “A

document is integral to the complaint when the allegations in the complaint are based

on the document.”42 Mere relevance does not make a document “integral” to a

complaint.43

           Ebensburg cites three exhibits—Exhibit C,44 Exhibit D,45 and Exhibit H46 to

its motion to dismiss—to support its justifiable-reliance argument. Exhibit C is a

brochure ABIC allegedly produced to solicit roofing companies.47 Exhibit D

purports to be a letter referencing a worksite inspection conducted by ABIC.48

Exhibit H purports to be a letter of nonrenewal from ABIC to Custom Installations.49

           I find that consideration of these exhibits on this motion would be improper.

ABIC’s complaint does not explicitly refer to any of them. Nor are ABIC’s claims

based on these documents, as ABIC does not use them, implicitly or otherwise, to

establish any of its claims.



41
     Id.
42
     In re Pressure Sensitive Labelstock Antitrust Litig., 566 F. Supp. 2d 363, 375 (M.D. Pa. 2008).
43
     See Lomma v. Ohio Nat’l Life Assurance Corp., 283 F. Supp. 3d 240, 248 n. 5 (M.D. Pa. 2017).
44
  Br. of Def. Ebensburg Ins. Agency in Supp. of 12(b)(6) Mot. in Resp. to Pl.’s Compl. Ex. C,
ECF No. 10-3.
45
  Br. of Def. Ebensburg Ins. Agency in Supp. of 12(b)(6) Mot. in Resp. to Pl.’s Compl. Ex. D,
ECF No. 10-4.
46
  Br. of Def. Ebensburg Ins. Agency in Supp. of 12(b)(6) Mot. in Resp. to Pl.’s Compl. Ex. H,
ECF No. 10-8.
47
     Def. Br. Ex. C, ECF No. 10-3.
48
     Def. Br. Ex. D, ECF No. 10-4.
49
     Def. Br. Ex. H, ECF No. 10-8.
                                                 -9-
         Aside from these exhibits, Ebensburg has not otherwise challenged the

adequacy of ABIC’s pleaded allegations regarding justifiable reliance. Therefore, I

deny Ebensburg’s motion to dismiss on this ground.

         C.     Election of Remedies

         ABIC previously filed suit against Custom Installations in the Western

District of Pennsylvania seeking rescission of the workers’ compensation policy.

That claim was dismissed for lack of subject-matter jurisdiction.50 Ebensburg now

argues that ABIC’s prior claim for rescission bars ABIC from pursuing damages at

law in this action under the doctrine of election of remedies.

         Under Pennsylvania’s election-of-remedies case law, a party cannot pursue an

inconsistent remedy after a “binding” election of one remedy over another has been

made.51 This prevents parties from collecting windfall recoveries on inconsistent

theories of liability. The Supreme Court of Pennsylvania in Gamesa Energy, USA,

LLC v. Ten Penn Center Associates, L.P.52 recently discussed when an election is

binding:

         [A] binding election of remedies occurs when there has been a legal
         resolution, such as a settlement, a stipulation, a waiver, an expressed
         withdrawal or abandonment of claims, a judgment, or application of



50
   See Am. Builders Ins. Co. v. Custom Installations Contr. Servs., 2017 U.S. Dist. LEXIS 200247,
at *24–25 (W.D. Pa. Aug. 18, 2017).
51
  See Gamesa Energy USA, LLC v. Ten Penn Ctr. Assocs., L.P., 217 A.3d 1227, 1238–39 (Pa.
2019).
52
     217 A.3d 1227 (Pa. 2019).
                                             - 10 -
          another exclusionary rule, and in such circumstances, the electing party
          may no longer pursue alternative forms of relief on a given claim.53

The Gamesa court stressed that the purpose of the doctrine is fairness. While the

doctrine exists to prevent prejudice to the non-electing party, the court should not

force a party to elect its remedy before all relevant circumstances are known.54 In

that spirit, the court clarified that plaintiffs may pursue inconsistent remedies prior

to a binding election.55

          Ebensburg has not identified a case holding that a dismissal for lack of

jurisdiction is a binding election, and I conclude that it is not. A dismissal for want

of jurisdiction lacks preclusive effect, other than on its merits as a jurisdictional

ruling.56 The Western District’s dismissal cannot be said to have resolved the claim

when it did not rule for either party on the merits of the issues and does not have

preclusive effect. Because this decision was not a legal resolution under Gamesa, I

find that the prior dismissal of ABIC’s rescission claim against Custom Installations

was not a binding election of remedies.


53
     Id. at 1239.
54
     See id.
55
   See id. (“[A] party may generally simultaneously plead and attempt to prove alternative causes
of action seeking damages through inconsistent remedies supported by the same factual
scenario.”); see also Schwartz v. Rockey, 932 A.2d 885, 893 (Pa. 2007); Pa.R.C.P. 1020(c)
(allowing pleading of alternative causes of action); Wedgewood Diner, Inc. v. Good, 534 A.2d
537, 539 (Pa. 1987) (“[W]here there is nothing more than the mere institution of a suit or
proceeding, which is abandoned or dismissed before judgment, there is nothing on which to base
an estoppel—no benefit and no detriment.” (quoting 25 Am. Jur. 2d Election of Remedies § 16)).
56
  See Levin v. Lillien, 511 Fed. Appx. 149, 150 (3d Cir. 2013); Swope v. Central York Sch. Dist.,
796 F. Supp. 2d 592, 599 (M.D. Pa. 2011).
                                             - 11 -
          D.     Ripeness

          Finally, Ebensburg’s ripeness argument is misplaced. It argues that this

dispute is not ripe for adjudication because ABIC is seeking rescission of the

insurance contract in the Western District of Pennsylvania litigation. This argument

has two fatal flaws. First, the harm to ABIC is established because ABIC already

paid the money to the employee and is not seeking to recover that amount from the

employee.57 Second, the rescission claim is no longer ongoing in the Western

District litigation.58 I find that ABIC’s claims are ripe.

IV.       CONCLUSION

          For the foregoing reasons, Defendant Ebensburg Insurance Agency’s Motion

to Dismiss (ECF No. 9) is denied.

          An appropriate order follows.



                                                       BY THE COURT:


                                                       s/ Matthew W. Brann
                                                       Matthew W. Brann
                                                       United States District Judge




57
     See Abbot Labs v. Gardner, 387 U.S. 136, 148 (1967).
58
     See id.
                                              - 12 -
